DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 29 January 2021.
Claims 1-20 are pending.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 June 2021 are being considered by the Examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites an “e-notarization module.”  While acronyms and hyphenated words are permitted, the terms or limitations should first be defined fully before the term or limitation.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) executing an action on a document based upon received credentials and documents which is an abstract idea of organizing human activities.
The limitations of “querying...to identify a profile of the user based on the login credentials; granting the user access...; prompting the user to upload a document; receiving the document from the user; receiving an action from the user...; and executing the action on the document,” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “a method executed by an engine of a computing device” (or “computer system comprising: one or more processors; one or more memories; one or more cameras; and one or more computer-readable hardware storage devices, the one or more computer- readable hardware storage devices containing program code executable by the one or more processors via the one or more memories to implement a method” of claim 12 or “a computing device comprising: one or more processors; and one or more memories coupled to the one or more processors, the one or more processors being configured to implement a method,” of claim 19) nothing in the claim element precludes the step from the methods of organizing human interactions grouping.  For example, but for the “by an engine of a computing device” (or ”by the one or more processors” of claims 12 and 19) language, “querying...” “granting...” “prompting” “receiving,” and “executing” in the context of this claim encompasses the user manually allowing access to and performing actions on documents such as notarizing and verification of users which is a commercial/legal interactions as well as agreements and business relations.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations as a method of organizing human activities, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  In particular, the claim only recites one additional element – using an engine or processors to perform the steps. The engine and/or processors in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “graphical user interface (GUI),” “database,” “cloud-based electronic signature platform” and “a module of the cloud-based electronic signature platform” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using engine and/or processors to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-11, 18, and 20 are dependent on claims 1, 12, and 19 and include all the limitations of claims 1, 12, and 19.  Therefore, claims 2-11,18, and 20 recite the same abstract idea of “executing an action on a document based upon received credentials and documents.”  The claim recites the additional limitations further limiting access and the data collected which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 12, and 19, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 13-17 are dependent on claims 1, 12, and 19 and include all the limitations of claims 1, 12, and 19.  Therefore, claims 13-17 recite the same abstract idea of “executing an action on a document based upon received credentials and documents.”  The claim recites the additional limitations further including different modules for image collecting, which is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 12, and 19, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-12, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mayer (US PG Pub. 2010/0161993).

As per claims 1, 12, and 19, Mayer discloses a method executed by an engine of a computing device, computer system comprising: one or more processors; one or more memories; one or more cameras; and one or more computer-readable hardware storage devices, the one or more computer- readable hardware storage devices containing program code executable by the one or more processors via the one or more memories to implement a method, and a computing device comprising: one or more processors; and one or more memories coupled to the one or more processors, the one or more processors being configured to implement a method, the method comprising (document processing and storage system, software/applications, device, imaging device, Mayer ¶49; Fig. 1; computer-implemented method, ¶13; smart phones, cell phones, ¶53): 
receiving login credentials from a user via a graphical user interface (GUI) of a computing device (A user 26 that has successfully logged into the security and authentication system 24 through the UI system 22 or external connector system 15 is referred to as an authenticated user, Mayer ¶37; security and authentication system, ¶39); 
querying a database to identify a profile of the user based on the login credentials (database, Pages within the UI system 22 display dashboards which provide the authenticated user with summaries, Mayer ¶37; archive, file repository, ¶38); 
granting the user access to a cloud-based electronic signature platform (A user 26 that has successfully logged into the security and authentication system 24 through the UI system 22 or external connector system 15 is referred to as an authenticated user, Mayer ¶37) (Examiner notes the external system as the equivalent to the cloud-based electronic signature platform); 
prompting the user to upload a document (Through the UI system 22, users 26 that are authenticated through the security and authentication system 24 can interact with the notary document processing and storage system 10, including to add new documents, edit documents, delete documents, view documents, verify documents, fax documents, electronic mail, share documents, request documents, reference documents, use the payment system 25, search documents, order copies of documents, etc., Authenticated users can delete documents, create new document shares through the sharing system 12, request documents through the requesting system 13, create document references through the referencing system 14, search for documents owned by that authenticated user and documents being shared with that authenticated user, send documents by facsimile to anyone through the facsimile system 18, order copies of documents through the duplication and outgoing/incoming mail system 19, make payments and check account status though the payment system 25, etc. Authenticated users can also add digital certificates with the digital certificate system 20 at any time to processed documents if that option had not been chosen at the time of document creation. The analysis system 21 logs the activities of the UI system 22, Mayer ¶37); 
receiving the document from the user (add new document, Mayer ¶37); 
receiving an action from the user on a module of the cloud-based electronic signature platform (The initiator can also choose to protect the documents with a "secret word", and/or protect documents using sms, and/or voice recording or voice recognition, and/or identity verification, etc. (step 105). The notary may also be able to choose if the document is to expire at a specific date and/or time (step 106). Each requested user may be notified through the electronic mail system 17. When a user is requested to electronically sign a document, they may be able to use devices such as biometric fingerprint or biometric eye scanners, a signature pad, their keyboard to enter their name, microphone, smart phones, cell phones, etc., an image or sound to electronically sign the document. The user may also have a choice as to which pages to place their electronic signature and/or electronic initials on. Once that has been completed the Overlay system 30 will place that electronic signature(s) and/or electronic initial(s) onto the document. The electronic signature may contain information such as the signing user's name, the date and/or time the document was signed, the users IP address, the user's email address, a electronic signature transaction identification number, a company logo, the user's company, the user's company title, a border, a bar code identification, etc. The system may also add a summary of the electronic signature to the cover page of the document, which may include information such as the date/time, the IP address, the email address, the electronic signature identification number, a bar code identification, etc. The analysis system 21 logs the activities and tracks changes. The storage and archive system 23, database 28, the UI system 22, the external connector system 15, etc. will make the document available to the respective users and/or notary if required, Mayer ¶53); and 
executing the action on the document (The initiator can also choose to protect the documents with a "secret word", and/or protect documents using sms, and/or voice recording or voice recognition, and/or identity verification, etc. (step 105). The notary may also be able to choose if the document is to expire at a specific date and/or time (step 106). Each requested user may be notified through the electronic mail system 17. When a user is requested to electronically sign a document, they may be able to use devices such as biometric fingerprint or biometric eye scanners, a signature pad, their keyboard to enter their name, microphone, smart phones, cell phones, etc., an image or sound to electronically sign the document. The user may also have a choice as to which pages to place their electronic signature and/or electronic initials on. Once that has been completed the Overlay system 30 will place that electronic signature(s) and/or electronic initial(s) onto the document. The electronic signature may contain information such as the signing user's name, the date and/or time the document was signed, the users IP address, the user's email address, a electronic signature transaction identification number, a company logo, the user's company, the user's company title, a border, a bar code identification, etc. The system may also add a summary of the electronic signature to the cover page of the document, which may include information such as the date/time, the IP address, the email address, the electronic signature identification number, a bar code identification, etc. The analysis system 21 logs the activities and tracks changes. The storage and archive system 23, database 28, the UI system 22, the external connector system 15, etc. will make the document available to the respective users and/or notary if required, Mayer ¶53).

As per claim 2, Mayer discloses as shown above with respect to claim 1.  Mayer further discloses wherein the user is a creator of the document or a recipient of the document (Through the UI system 22, users 26 that are authenticated through the security and authentication system 24 can interact with the notary document processing and storage system 10, including to add new documents, edit documents, delete documents, view documents, verify documents, fax documents, electronic mail, share documents, request documents, reference documents, use the payment system 25, search documents, order copies of documents, etc., Authenticated users can delete documents, create new document shares through the sharing system 12, request documents through the requesting system 13, create document references through the referencing system 14, search for documents owned by that authenticated user and documents being shared with that authenticated user, send documents by facsimile to anyone through the facsimile system 18, order copies of documents through the duplication and outgoing/incoming mail system 19, make payments and check account status though the payment system 25, etc. Authenticated users can also add digital certificates with the digital certificate system 20 at any time to processed documents if that option had not been chosen at the time of document creation. The analysis system 21 logs the activities of the UI system 22, Mayer ¶37).

As per claim 3, Mayer discloses as shown above with respect to claim 1.  Mayer further discloses wherein the module comprises an in-person signing module, and wherein the in-person signing module is configured to grant access permission to a recipient of the document by a creator of the document such that the document is signable in presence of the recipient (The electronic notary system 31 will allow notaries to easily process the document to be notarized (90) and input user data such as the person's name, address, email, identification type or information, if the person is present, their role such as a witness, principal, signer, testator, etc. (step 94), and various other types of information such as the document type, the county where the document is being notarized, document date, document name, document description, a client ID specific to that user, document authentication number, etc. (steps 91 and 93). The information that is inputted by the notary is also referred to as an electronic notary journal. The electronic journals are automatically generated when the notary completes the input, and they can be viewed at any time by the notary and/or possibly by the secretary of state of their respective state. The system also allows the notary to choose a specific notary form (step 92) from a list of forms that may be available to them such as a jurat, oath or affirmation, etc., or they may provide a form along with the electronic document, which may contain the notary's state and issued county, the notary's commission, the current date, the notary's expiration dates, the notary's seal, the notary's signature, the notary's expiration dates, the notary's address, the notary's business name, the names of the users requesting the notary, and is handled by the processing system 11, Mayer ¶52).

As per claim 4, Mayer discloses as shown above with respect to claim 1.  Mayer further discloses failing to identify the profile of the user; and prompting the user to create a profile to access the cloud-based electronic signature platform (A member is a user that has signed up, has at least a valid username and password, and can be successfully authenticated in the security and authentication system 24. A non-member is a user that has not signed up, does not have at least a valid username and password, and cannot be authenticated in the security and authentication system 24. A user that has been allowed a share must become a member in order to access a shared document, Mayer ¶40; In the event User B is a non-member, he is required to become a member in order for the verification process to be complete, ¶45) (Examiner notes requiring the non-member to become a member as the equivalent to failing to identify, and prompt to create a profile).

As per claim 7, Mayer discloses as shown above with respect to claim 1.  Mayer further discloses wherein the module comprises an e-notarization module, and wherein the e-notarization module is configured to: receive an addition of recipients of the document from a creator of the document; receive, from the creator of the document, an identification of a subset of the recipients of the document as notaries; and prompt the creator of the document to input parameters associated with the notaries (The electronic notary system 31 will allow notaries to easily process the document to be notarized (90) and input user data such as the person's name, address, email, identification type or information, if the person is present, their role such as a witness, principal, signer, testator, etc. (step 94), and various other types of information such as the document type, the county where the document is being notarized, document date, document name, document description, a client ID specific to that user, document authentication number, etc. (steps 91 and 93). The information that is inputted by the notary is also referred to as an electronic notary journal. The electronic journals are automatically generated when the notary completes the input, and they can be viewed at any time by the notary and/or possibly by the secretary of state of their respective state. The system also allows the notary to choose a specific notary form (step 92) from a list of forms that may be available to them such as a jurat, oath or affirmation, etc., or they may provide a form along with the electronic document, which may contain the notary's state and issued county, the notary's commission, the current date, the notary's expiration dates, the notary's seal, the notary's signature, the notary's expiration dates, the notary's address, the notary's business name, the names of the users requesting the notary, and is handled by the processing system 11, Mayer ¶52).

As per claim 8, Mayer discloses as shown above with respect to claim 7.  Mayer further discloses wherein the parameters are selected from the group consisting of: a first name of each of the notaries, a last name of each of the notaries, and an email address of each of the notaries (The electronic notary system 31 will allow notaries to easily process the document to be notarized (90) and input user data such as the person's name, address, email, identification type or information, if the person is present, their role such as a witness, principal, signer, testator, etc. (step 94), and various other types of information such as the document type, the county where the document is being notarized, document date, document name, document description, a client ID specific to that user, document authentication number, etc. (steps 91 and 93). The information that is inputted by the notary is also referred to as an electronic notary journal. The electronic journals are automatically generated when the notary completes the input, and they can be viewed at any time by the notary and/or possibly by the secretary of state of their respective state. The system also allows the notary to choose a specific notary form (step 92) from a list of forms that may be available to them such as a jurat, oath or affirmation, etc., or they may provide a form along with the electronic document, which may contain the notary's state and issued county, the notary's commission, the current date, the notary's expiration dates, the notary's seal, the notary's signature, the notary's expiration dates, the notary's address, the notary's business name, the names of the users requesting the notary, and is handled by the processing system 11, Mayer ¶52; names, emails, ¶53).

As per claim 9, Mayer discloses as shown above with respect to claim 8.  Mayer further discloses receiving, by the notaries, the document; and in response to opening the document, prompting each of the notaries to input information, wherein the information comprises a license state, expiry date and a name (The electronic notary system 31 will allow notaries to easily process the document to be notarized (90) and input user data such as the person's name, address, email, identification type or information, if the person is present, their role such as a witness, principal, signer, testator, etc. (step 94), and various other types of information such as the document type, the county where the document is being notarized, document date, document name, document description, a client ID specific to that user, document authentication number, etc. (steps 91 and 93). The information that is inputted by the notary is also referred to as an electronic notary journal. The electronic journals are automatically generated when the notary completes the input, and they can be viewed at any time by the notary and/or possibly by the secretary of state of their respective state. The system also allows the notary to choose a specific notary form (step 92) from a list of forms that may be available to them such as a jurat, oath or affirmation, etc., or they may provide a form along with the electronic document, which may contain the notary's state and issued county, the notary's commission, the current date, the notary's expiration dates, the notary's seal, the notary's signature, the notary's expiration dates, the notary's address, the notary's business name, the names of the users requesting the notary, and is handled by the processing system 11, Mayer ¶52).

As per claim 10, Mayer discloses as shown above with respect to claim 9.  Mayer further discloses receiving the input information from the notaries; and receiving a signature from each of the notaries (The electronic notary system 31 will allow notaries to easily process the document to be notarized (90) and input user data such as the person's name, address, email, identification type or information, if the person is present, their role such as a witness, principal, signer, testator, etc. (step 94), and various other types of information such as the document type, the county where the document is being notarized, document date, document name, document description, a client ID specific to that user, document authentication number, etc. (steps 91 and 93). The information that is inputted by the notary is also referred to as an electronic notary journal. The electronic journals are automatically generated when the notary completes the input, and they can be viewed at any time by the notary and/or possibly by the secretary of state of their respective state. The system also allows the notary to choose a specific notary form (step 92) from a list of forms that may be available to them such as a jurat, oath or affirmation, etc., or they may provide a form along with the electronic document, which may contain the notary's state and issued county, the notary's commission, the current date, the notary's expiration dates, the notary's seal, the notary's signature, the notary's expiration dates, the notary's address, the notary's business name, the names of the users requesting the notary, and is handled by the processing system 11, Mayer ¶52).

As per claim 11, Mayer discloses as shown above with respect to claim 10.  Mayer further discloses automatically generating a notarized seal; and transmitting the notarized document from the notaries to the cloud-based electronic signature platform for viewing and/or downloading  (The electronic notary system 31 will allow notaries to easily process the document to be notarized (90) and input user data such as the person's name, address, email, identification type or information, if the person is present, their role such as a witness, principal, signer, testator, etc. (step 94), and various other types of information such as the document type, the county where the document is being notarized, document date, document name, document description, a client ID specific to that user, document authentication number, etc. (steps 91 and 93). The information that is inputted by the notary is also referred to as an electronic notary journal. The electronic journals are automatically generated when the notary completes the input, and they can be viewed at any time by the notary and/or possibly by the secretary of state of their respective state. The system also allows the notary to choose a specific notary form (step 92) from a list of forms that may be available to them such as a jurat, oath or affirmation, etc., or they may provide a form along with the electronic document, which may contain the notary's state and issued county, the notary's commission, the current date, the notary's expiration dates, the notary's seal, the notary's signature, the notary's expiration dates, the notary's address, the notary's business name, the names of the users requesting the notary, and is handled by the processing system 11, Mayer ¶52)

As per claim 18, Mayer discloses as shown above with respect to claim 12.  Mayer further discloses wherein the module is a secure documentation transmission module that allows for the document to be encrypted during transmission (document encryption, Mayer ¶30 and ¶43).

As per claim 20, Mayer discloses as shown above with respect to claim 19.  Mayer further discloses wherein the document is a professional document, a business document, or a personal document (documents evidencing agreement between parties, Mayer ¶25; contract, ¶43) (Examiner notes the document evidencing agreements such as contracts as the equivalent to professional, business, or personal documents).	
The Examiner also asserts that the type of document is simply a label for the components and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., type or label of the document) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability (see MPEP 2144.04). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US PG Pub. 2010/0161993) further in view of Kragh (US Patent No. 10,255,419) .

As per claim 5, Mayer discloses as shown above with respect to claim 1.  Mayer does not disclose wherein the module comprises a secure documentation module, and wherein the secure documentation module is configured to enable a one-time password (OTP) functionality for a recipient of the document.
However, Kragh teaches wherein the module comprises a secure documentation module, and wherein the secure documentation module is configured to enable a one-time password (OTP) functionality for a recipient of the document (two factor authentication, including a one-time-password, Kragh Col. 5 lines 22-60; notarized verification, Col. 13 lines 46-63).
Both the Mayer and Kragh references are analogous in that both are directed towards/concerned with identify verification and documentation.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Kragh’s multiple factor authentication in Mayer’s system to improve the system and method with reasonable expectation that this would result in an improved document processing system.  
The motivation being that, by way of example of needs, human resource departments are challenged in trying to validate the identities of potential ‘mobile’ employees using their smartphones, lap tops and or tablets as part of the job screening process; BYOD (bring your own device) to work. Considering cybersecurity threats and access controls functions, businesses are even more cautious since candidates are becoming their own personal body network with smartphones and sensors. Consequently, more businesses are starting to engage trusted notaries to validate the credentials of candidate employees (Kragh Col. 3 lines 55-65). 

As per claim 6, Mayer discloses as shown above with respect to claim 5.  Mayer does not disclose recording a telephone number associated with a cellular device of the recipient of the document; generating the OTP; and transmitting the OTP to the telephone number associated with the cellular device of the recipient of the document such that the OTP is authenticated during access of the document for signing (The digital security element, a one-time number or password/code (OTP-see 0019) may then be transmitted to the user from the user primary device—smartphone (computer or laptop), Kragh Col. 4 lines 61-65).
Both the Mayer and Kragh references are analogous in that both are directed towards/concerned with identify verification and documentation.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Kragh’s multiple factor authentication in Mayer’s system to improve the system and method with reasonable expectation that this would result in an improved document processing system.  
The motivation being that, by way of example of needs, human resource departments are challenged in trying to validate the identities of potential ‘mobile’ employees using their smartphones, lap tops and or tablets as part of the job screening process; BYOD (bring your own device) to work. Considering cybersecurity threats and access controls functions, businesses are even more cautious since candidates are becoming their own personal body network with smartphones and sensors. Consequently, more businesses are starting to engage trusted notaries to validate the credentials of candidate employees (Kragh Col. 3 lines 55-65).

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US PG Pub. 2010/0161993) further in view of Guo et al. (US PG Pub. 2020/0097977).

As per claim 13, Mayer discloses as shown above with respect to claim 12.  While Mayer discloses the ability to have a biometric imaging device (Mayer ¶39), Mayer does not expressly disclose wherein the module comprises a capture module, and wherein the capture module is configured to: capture, via the one or more cameras, an image of the user during a signature process; store the image in a user profile in the database; and utilize the image during an audit.
However, Guo teaches wherein the module comprises a capture module, and wherein the capture module is configured to: capture, via the one or more cameras, an image of the user during a signature process; store the image in a user profile in the database; and utilize the image during an audit (Facial-recognition module 304 can be responsible for obtaining facial information of a customer collected by a facial-information-collection device and for performing a facial-recognition operation based on the obtained facial information. When performing the facial-recognition operation, facial-recognition module 304 compares the obtained facial information with facial information stored in facial-information database 302 in order to identify the customer. In some embodiments, facial-recognition module 304 can implement various facial-recognition algorithms, such as an algorithm that uses feature extraction and clustering to recognize faces or a deep-learning algorithm. The scope of this disclosure is not limited by the actual implementation of the facial-recognition algorithm. Once a customer is recognized based on his facial information, facial-recognition module 304 can also obtain account information associated with this customer. The account information can include information associated with the user's payment account (e.g., account number or user ID) on face-payment server 300 or information associated with the user's linked financial account (e.g., a bank account or a credit card account), Guo ¶43).
Both the Mayer and Guo references are analogous in that both are directed towards/concerned with identify verification and documentation.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Facial-recognition for authentication in Mayer’s system to improve the system and method with reasonable expectation that this would result in an improved document processing system.  
The motivation being that compared to fingerprint recognition and eye iris recognition, facial recognition has the advantage of being contactless and non-invasive (Guo ¶3). 

As per claim 14, Mayer discloses as shown above with respect to claim 12.  While Mayer discloses the ability to have a biometric imaging device (Mayer ¶39), Mayer does not expressly disclose wherein the module comprises a facial recognition module, and wherein the facial recognition module is configured to: view a face of the user via the one or more cameras; map facial features of the face of the user mathematically to generate a facial image; and store the facial image in a user profile in the database.
However, Guo teaches wherein the module comprises a facial recognition module, and wherein the facial recognition module is configured to: view a face of the user via the one or more cameras; map facial features of the face of the user mathematically to generate a facial image; and store the facial image in a user profile in the database (Facial-recognition module 304 can be responsible for obtaining facial information of a customer collected by a facial-information-collection device and for performing a facial-recognition operation based on the obtained facial information. When performing the facial-recognition operation, facial-recognition module 304 compares the obtained facial information with facial information stored in facial-information database 302 in order to identify the customer. In some embodiments, facial-recognition module 304 can implement various facial-recognition algorithms, such as an algorithm that uses feature extraction and clustering to recognize faces or a deep-learning algorithm. The scope of this disclosure is not limited by the actual implementation of the facial-recognition algorithm. Once a customer is recognized based on his facial information, facial-recognition module 304 can also obtain account information associated with this customer. The account information can include information associated with the user's payment account (e.g., account number or user ID) on face-payment server 300 or information associated with the user's linked financial account (e.g., a bank account or a credit card account), Guo ¶43).
Both the Mayer and Guo references are analogous in that both are directed towards/concerned with identify verification and documentation.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Facial-recognition for authentication in Mayer’s system to improve the system and method with reasonable expectation that this would result in an improved document processing system.  
The motivation being that compared to fingerprint recognition and eye iris recognition, facial recognition has the advantage of being contactless and non-invasive (Guo ¶3).

As per claim 15, Mayer and Guo disclose as shown above with respect to claim 14.  Guo further teaches wherein the facial recognition module comprises one or more deep learning algorithms, wherein the one or more deep learning algorithms are configured to compare a live image captured from the one or more cameras to the facial image to verify an identity of the user, and wherein the verification of the identity of the user is included in a signature on the document (Facial-recognition module 304 can be responsible for obtaining facial information of a customer collected by a facial-information-collection device and for performing a facial-recognition operation based on the obtained facial information. When performing the facial-recognition operation, facial-recognition module 304 compares the obtained facial information with facial information stored in facial-information database 302 in order to identify the customer. In some embodiments, facial-recognition module 304 can implement various facial-recognition algorithms, such as an algorithm that uses feature extraction and clustering to recognize faces or a deep-learning algorithm. The scope of this disclosure is not limited by the actual implementation of the facial-recognition algorithm. Once a customer is recognized based on his facial information, facial-recognition module 304 can also obtain account information associated with this customer. The account information can include information associated with the user's payment account (e.g., account number or user ID) on face-payment server 300 or information associated with the user's linked financial account (e.g., a bank account or a credit card account), Guo ¶43).

As per claim 16, Mayer discloses as shown above with respect to claim 12.  While Mayer discloses the ability to have a biometric imaging device (Mayer ¶39), Mayer does not expressly disclose wherein the module comprises a recognition module, wherein the recognition module is configured to: capture, via the one or more cameras, an image of a portion of the user; store the image of the portion of the user in a user profile; and compare a live image of the portion of the user to the image of the portion of the user in the user profile to verify an identity of the user, and wherein the verification of the identity of the user is included in a signature on the document.
However, Guo teaches wherein the module comprises a recognition module, wherein the recognition module is configured to: capture, via the one or more cameras, an image of a portion of the user; store the image of the portion of the user in a user profile; and compare a live image of the portion of the user to the image of the portion of the user in the user profile to verify an identity of the user, and wherein the verification of the identity of the user is included in a signature on the document (Facial-recognition module 304 can be responsible for obtaining facial information of a customer collected by a facial-information-collection device and for performing a facial-recognition operation based on the obtained facial information. When performing the facial-recognition operation, facial-recognition module 304 compares the obtained facial information with facial information stored in facial-information database 302 in order to identify the customer. In some embodiments, facial-recognition module 304 can implement various facial-recognition algorithms, such as an algorithm that uses feature extraction and clustering to recognize faces or a deep-learning algorithm. The scope of this disclosure is not limited by the actual implementation of the facial-recognition algorithm. Once a customer is recognized based on his facial information, facial-recognition module 304 can also obtain account information associated with this customer. The account information can include information associated with the user's payment account (e.g., account number or user ID) on face-payment server 300 or information associated with the user's linked financial account (e.g., a bank account or a credit card account), Guo ¶43).
Both the Mayer and Guo references are analogous in that both are directed towards/concerned with identify verification and documentation.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Facial-recognition for authentication in Mayer’s system to improve the system and method with reasonable expectation that this would result in an improved document processing system.  
The motivation being that compared to fingerprint recognition and eye iris recognition, facial recognition has the advantage of being contactless and non-invasive (Guo ¶3).

As per claim 17, Mayer and Guo disclose as shown above with respect to claim 16.  Mayer further discloses wherein the recognition module is selected from the group consisting of: a fingerprint recognition module and a retina recognition module, and wherein the portion of the user is selected from the group consisting of: a fingerprint and a retina (When a user is requested to electronically sign a document, they may be able to use devices such as biometric fingerprint or biometric eye scanners, a signature pad, their keyboard to enter their name, microphone, smart phones, cell phones, etc., an image or sound to electronically sign the document. The user may also have a choice as to which pages to place their electronic signature and/or electronic initials on. Once that has been completed the Overlay system 30 will place that electronic signature(s) and/or electronic initial(s) onto the document. The electronic signature may contain information such as the signing user's name, the date and/or time the document was signed, the users IP address, the user's email address, a electronic signature transaction identification number, a company logo, the user's company, the user's company title, a border, a bar code identification, etc. The system may also add a summary of the electronic signature to the cover page of the document, which may include information such as the date/time, the IP address, the email address, the electronic signature identification number, a bar code identification, etc. The analysis system 21 logs the activities and tracks changes. The storage and archive system 23, database 28, the UI system 22, the external connector system 15, etc. will make the document available to the respective users and/or notary if required, Mayer ¶53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (additional art can be located on the PTO-892):
Hatter et al. (US PG Pub. 2009/0327144) System for executing remote electronic notarization and signatory verification and authentication. 
Gonser et al. (US PG Pub. 2013/0050512) Mobile solution for importing and signing third-party electronic signature documents.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629